Case 2:19-cv-18823-BRM-JAD Document 1 Filed 10/09/19 Page 1 of 5 PageID: 31



Gregg H. Salka, Esq.
SALKA LAW LLC
One University Plaza, Suite 516
Hackensack, New Jersey 07601
Phone: (201) 880-6220
Fax:   (201) 882-6065
Attorney for Defendants

                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY

JUAN RAMIREZ ARIAS, JAVIER ANGEL,
MIGUEL RAMIREZ ARIAS, and all other                  Civil Action No.
similarly situated employees of LAND
ORIGINS, LLC,
                                                             NOTICE OF REMOVAL
                                      Plaintiff,

               - against -

LAND ORIGINS, LLC, and JASON
BEATRICE, individually

                                      Defendant.

       PLEASE TAKE NOTICE that defendants, Land Origins, LLC (hereinafter referred to as

“Land Origins”), and Jason Beatrice (“Beatrice”) (collectively “Defendants”), hereby remove the

above-captioned action from the Superior Court of New Jersey, Law Division, Union County, to

the United States District Court for the District of New Jersey, based upon the following:

       1.      On or about August 28, 2010, plaintiffs, Juan Ramirez Arias, Javier Angel, and

Miguel Ramirez Arias commenced a civil action by filing a Complaint in the Superior Court of

New Jersey, Law Division, Union County, entitled Juan Ramirez Arias, Javier Angel, Miguel

Ramirez Arias, and all other similarly situated employees of Land Origins, LLC, Plaintiff,

against Land Origins, LLC, and Jason Beatrice, individually, Docket No. UNNL-003030-19 (the

“State Court Action”).
Case 2:19-cv-18823-BRM-JAD Document 1 Filed 10/09/19 Page 2 of 5 PageID: 32



       2.      On or about September 11, 2019, Defendants were served with the Summons and

Complaint in the State Court Action.

       3.      The Superior Court of Union County is located within the District of New Jersey.

Thus, venue is proper in this Court because it is the “district and division embracing the place

where such [state court] action is pending.” 28 U.S.C. § 1441(a).

       4.      Defendants are filing this Notice within thirty (30) days after service of the

Summons and Petition upon it. Thus, under 28 U.S.C. §1446(b), Defendants’ time to remove

and to respond, has not yet expired.

       5.      In accordance with 28 U.S.C. §1446(a), a copy of all pleadings and papers that

have been filed and served on Defendants in the State Court Action are attached to this Notice as

Exhibit A. Plaintiff has not served upon Defendants any other process, pleadings, or orders.

       6.      Pursuant to 28 U.S.C. §1446(d), a copy of this Notice of Removal is being served

upon counsel for Plaintiffs, and Defendants will file in the Superior Court of Union County, New

Jersey, Defendants’ Notice of Removal.

                            This Court Has Removal Jurisdiction
                    As the Complaint Asserts Claims Under Federal Law

       7.      The State Court Action may be removed to this Court pursuant to 28 U.S.C.

§ 1441 because this Court has original federal question jurisdiction under 28 U.S.C. § 1331

based on a claim arising under the laws of the United States of America.

       8.      “Federal question jurisdiction exists when plaintiff’s well-pleaded complaint

establishes that federal law creates the cause of action,” or when “some substantial, disputed

question of federal law is a necessary element of … [a] well-pleaded state claim[].” Metro. Life

Ins. Co. v. Price, 501 F.3d 271, 276 & n.3 (3d Cir. 2007) (internal quotation marks & citations

omitted); accord, e.g., U.S. Express Lines, Ltd. v. Higgins, 281 F.3d 383, 389 (3d Cir. 2002).


                                                2
Case 2:19-cv-18823-BRM-JAD Document 1 Filed 10/09/19 Page 3 of 5 PageID: 33



       9.      Plaintiffs’ Complaint alleges in paragraph 1 that “Plaintiffs bring this lawsuit

seeking recover against Defendants for Defendants’ violations of … the Fair Labor Standards

Act, as amended (the “FLSA” or the “Act”), 29 U.S.C. § 201 et seq.” Exhibit A, Intro. ¶ 1.

       10.     In addition, in paragraph 2 of the Complaint, the Plaintiffs specifically allege that

“Plaintiffs bring this lawsuit against Defendants as a class and collective action pursuant to … 29

U.S.C. 216(b) ….” Id. ¶ 2.

       11.     Plaintiffs similarly cite/reference the Fair Labor Standards Act in Complaint

paragraphs 4, 5, 19, 36, 37, 39, 40, 42, and 51.          Count II (paragraphs 61-67) is entitled

“Recovery Of Overtime Compensation Pursuant To The FLSA.” See generally, Complaint.

       12.     Accordingly, this Court has original federal question jurisdiction under 28 U.S.C.

§ 1331 and 1343 in that the case involves claims under the laws of the United States. Thus, the

action may be removed to this Court pursuant to 28 U.S.C. § 1441.

       13.     Plaintiffs also assert causes of action relating to wages under New Jersey laws

(i.e., the New Jersey State Wage Payment Law, N.J.S.A. 34:11-56a et seq. (as amended on

August 6, 2019 S1790) and associated New Jersey Administrative Code, Ch. 12:56-1:1, et seq.),

based on the same underlying allegations.            See generally, Complaint.    This Court has

supplemental jurisdiction over Plaintiffs’ state law claims because they form a part of the same

case or controversy under Article III of the United States Constitution. 28 U.S.C. § 1367(a).

       14.     Removal of Plaintiffs’ state law claims are proper because “[w]henever a separate

and independent claim or cause of action within the jurisdiction conferred by section 1331 of this

title is joined with one or more otherwise non-removable claims or caused of action, the entire

case may be removed and the district court may determine all issues therein….” 28 U.S.C.

§ 1441(c).



                                                 3
Case 2:19-cv-18823-BRM-JAD Document 1 Filed 10/09/19 Page 4 of 5 PageID: 34



       15.     Accordingly, this Court has original federal question jurisdiction and

supplemental jurisdiction under 28 U.S.C. §§ 1331, 1334, and 1367(a).

       16.     In filing this Notice of Removal, Defendants do not waive any defects in service

of process, venue or personal jurisdiction.

       WHEREFORE, Defendants hereby notify this Court, Plaintiffs, and the Superior Court

for Union County, New Jersey, that the above-captioned matter, now pending against it in the

Superior Court for Union County, New Jersey, has been removed to this Court.



                                              Respectfully submitted,

                                              SALKA LAW LLC
                                              Attorneys for Defendants



                                              By: /s/ Gregg H. Salka, Esq.
                                                 GREGG H. SALKA
                                                  For the Firm
Dated: October 9, 2019




                                                 4
Case 2:19-cv-18823-BRM-JAD Document 1 Filed 10/09/19 Page 5 of 5 PageID: 35



              CERTIFICATION PURSUANT TO LOCAL CIVIL RULE 11.2

       I hereby certify that, to the best of my knowledge, the matter in controversy is not the

subject of any other action pending in any court, or of any pending arbitration of administrative

proceeding.

       Pursuant to 28 U.S.C. Sec. 1746, I certify under penalty of perjury that the foregoing is

true and correct.

                                            SALKA LAW LLC
                                            Attorneys for Defendants



                                            By: /s/ Gregg H. Salka, Esq.
                                               GREGG H. SALKA
                                                For the Firm
Dated: October 9, 2019




                                               5
